Case 2:19-cv-16657-JMV-JAD Document 116 Filed 01/04/21 Page 1 of 3 PageID: 4615




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 WHAT A SMOKE, LLC,                  )
                                     )
                                     )
       Plaintiff,                    )
                                     )
       v.                            )                      No. 2:19-CV-16657-JMV-JAD
                                     )
 DURACELL US OPERATIONS, INC.        )
                                     )
       Defendants.                   )
 ____________________________________)


                                REPLY TO COUNTERCLAIM

 Plaintiff What A Smoke, LLC, by its attorneys, Gearhart Law LLC replies to the counterclaims

 of Defendant as follows:

           1. Admits

           2. Admits

           3. Lacks knowledge or information sufficient to form a belief as to the truth of the

           allegations in this paragraph.

           4. Admits

           5. Admits

           6. Admits

           7. Admits

           8. Admits

           9. Denies

           10. Denies the allegations about “the true facts, however...” Admit that Plaintiff’s

           batteries contain internal lithium batteries, among other components.
Case 2:19-cv-16657-JMV-JAD Document 116 Filed 01/04/21 Page 2 of 3 PageID: 4616




          11. Admits

          12. Denies the portion of Paragraph 12 as alleges "the true facts are . . ."

          13. Denies that there was reliance on behalf of the USPTO on any false representation

          by Plaintiff.

          14. Admits

          15. Admits

          16. Admits

          17. Denies

          18. Denies

          19. Plaintiff repeats each and every response as stated above.

          20. Denies

          21. Denies

          22. Denies

          23. Denies

          24. Denies

          25. Plaintiff repeats each and every response as stated above.

          26. Denies

          27. Denies

          28. Denies

          29. Denies

          30. Denies

          31. Plaintiff repeats each and every response as stated above.

          32. Denies
Case 2:19-cv-16657-JMV-JAD Document 116 Filed 01/04/21 Page 3 of 3 PageID: 4617




           33. Denies

           34. Denies

           35. Denies

           36. Denies

           37. Plaintiff repeats each and every response as stated above.

           38. Denies

           39. Denies

           40. Denies

           41. Denies

           42. Denies

           43. Plaintiff repeats each and every response as stated above.

           44. Denies

           45. Denies

           46. Denies


       WHEREFORE, Plaintiff prays for judgment dismissing all counterclaims.

 Dated: January 4, 2021                             Respectfully,

                                                    s/ Howard Schwartz
                                                    Howard J. Schwartz, Esq.

                                                    GEARHART LAW, LLC
                                                    Richard Gearhart, Esq.
                                                    Howard J. Schwartz, Esq.
                                                    Tel: (908) 273-0700
                                                    rgearhart@gearartlaw.com
                                                    howard@gearhartlaw.com
                                                    Attorneys for Plaintiff, What a Smoke, LLC
